Citation Nr: 1102277	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung tumors and 
granulomas.

2.  Entitlement to a rating in excess of 30 percent for sinusitis 
with postoperative residuals.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of history, in September 1997, the RO denied the Veteran's 
claim of entitlement to service connection for tumors and lung 
granuloma.  The Veteran appealed the determination; and in an 
August 2003 decision, the Board upheld the RO's determination, 
denying service connection for lung tumors and granuloma. The 
Veteran did not appeal the determinations; thus, they became 
final.  38 U.S.C.A. § 7105 (West 2002).

The Veteran filed a claim to reopen in May 2007.  As noted above, 
in October 2007, the RO adjudicated the claim, determining that 
there was no new and material evidence to reopen.  The Veteran 
appealed therefrom.  New service records in the form of 
performance reports were received and the claim is being 
reconsidered pursuant to 38 C.F.R. § 3.156(c).  Thus, the Board 
has recharacterized the issue on appeal as shown on the first 
page of this decision.


FINDINGS OF FACT

1.  No tumors of the lungs have been identified at any time 
during or after military service.

2.  Granulomas of the lungs did not begin in service and there is 
no probative evidence of a medical nexus between granulomas of 
the lungs and active service.

3.  Throughout the rating period on appeal, the Veteran's 
sinusitis has been manifested by no more than 6 episodes 
requiring 4 to 6 weeks of antibiotics per year, and at no time 
has surgery or near-constant sinusitis been demonstrated.

4.  On VA audiological testing in September 2007, the Veteran's 
hearing acuity was level I in the right ear and level I in the 
left ear.

5.  On VA audiological testing in March 2010, the Veteran's 
hearing acuity was level II in the right ear and level I in the 
left ear.


CONCLUSIONS OF LAW

1.  Lung tumors and granulomas were not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131(West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability evaluation in excess of 30 
percent for sinusitis with postoperative residuals have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6510 
(2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided a VCAA notice letter to the Veteran in June 2007, 
before the original adjudication of the claims.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The June 2007 VCAA notice 
letter also provided notice of the type of evidence necessary to 
establish a disability rating or effective date.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that 
the Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection and 
increased ratings, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  VA treatment records dated from May 2004 to April 2010 
were obtained and associated with the claims folder.  VA 
examinations were performed in 2007 and 2010 in order to obtain 
medical evidence as to the extent of the service-connected 
disabilities.  The examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
service-connected disabilities and recorded pertinent examination 
findings.  The Board finds that the VA examination reports are 
adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  There is no identified relevant evidence that 
has not been accounted for.

VA need not conduct an examination with respect to the service 
connection claim on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply, stated the standards of McLendon were not met in this 
case, as competent medical evidence does not provide any 
indication that the Veteran had a disability in service or 
evidence that the disability is related to service.  Therefore, a 
medical examination did not need to be provided to the Veteran.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Service Connection

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.   § 
3.303(b).  Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Analysis

The Veteran asserts that he is entitled to service connection for 
lung tumors and granulomas.  Before turning to the merits of the 
Veteran's claim, the Board must determine if it would be 
prejudicial to the Veteran to address the merits of the claim, 
given that the RO's decision in October 2007 determined that the 
claim could not be reopened and did not consider the merits of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  While 
the RO initially did not reopen the claim, the RO explained the 
denial of the Veteran's claim based on the merits and provided an 
analysis of the evidence of record in the January 2008 statement 
of the case (SOC) and the September 2008 and April 2010 
supplemental SOCs.  Furthermore, the Veteran has consistently 
argued the merits of the claim. Accordingly, the Board finds that 
it would not be prejudicial to the Veteran for the Board to 
address the merits of his claim.

Service treatment records show no complaints, findings, 
diagnosis, or treatment for tumors or granulomas of either lung.  
A chest x-ray associated with the April 1975 separation 
examination was reported as negative.  The Veteran also denied 
shortness of breath, pain or pressure in the chest, and chronic 
cough on the Report of Medical History dated in April 1975.  At 
the time of an examination for reserve military service, in July 
1978, the Veteran's chest and lungs were noted to be normal and a 
chest x-ray was reported as negative.

There are no records of any tumors of the lungs at any time 
during or after military service.  A March 2002 VA examination 
report indicates that service medical records and other medical 
records available from the time after discharge were reviewed.  
The physician noted that the Veteran was on sick call in service 
on two occasions for viral upper respiratory infections, and 
opined that these visits were secondary to his sinus problems.  
It was noted that in 1995, he was provided private treatment for 
palpitations and shortness of breath and was diagnosed as having 
acute palpitations and hyperventilation syndrome.  In 1996, the 
Veteran was treated for cough and congestion with no shortness of 
breath, and the diagnosis was viral syndrome.  

The VA examiner also reported that there was a handwritten letter 
from a private physician in April 2000 reporting that chest X-
rays revealed granuloma scars in the hilar areas of both lungs 
which were not active and were not causing disease.  There was no 
present effect on the Veteran's lungs.  The private letter also 
noted that  granuloma scars were common to people exposed to 
areas where dust and mold were frequent.  The VA examiner noted 
the Veteran's contention of having been exposed to JP-4 fumes at 
certain times during service which would cause him shortness of 
breath and cough but that these symptoms would quickly resolve 
when exposure terminated.  The Veteran denied chronic cough, but 
associated coughs with sinus drainage.

Upon examination, the Veteran's lungs were clear to auscultation 
and percussion.  Breath sounds were equal without rhonchi or 
wheezes.  X-ray studies revealed previous granulomatous disease 
and pulmonary function tests showed normal spirometry.  The VA 
examiner noted that granulomas found on chest X-ray were not 
active and were not causing any disease.  She opined that they 
did not affect lung function which was shown to be normal by 
pulmonary function studies.  She further stated that "it is 
doubtful that these granulomas are due to any injury or exposure 
related to the military.  They are certainly not related to the 
excisions of his lipomas."

A subsequent June 2007 VA treatment report indicates an 
impression of granulomatous lung disease, consistent with old 
exposure history, likely to histoplasmosis or blastomycosis while 
living in the Ozarks.  An August 2009 VA presurgical history and 
physical also notes a history of old chronic granulomatous 
disease likely secondary to histo or blastomycosis.

The Veteran argues that the his exposure to JP-4 in service led 
to lung tumors and granulomas.  He previously submitted material 
safety data sheets noting the potential health effects of 
chemical substances including JP-4.  A separate article submitted 
by the Veteran noted that JP-4 had been used by the military 
before 1992, and had been replaced with other chemical 
derivatives thereafter and illustrated the changes in rats 
exposed to JP-4 vapor.  The submissions provide medical 
information that is very general in nature and does not address 
the specific facts of the Veteran's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between the 
Veteran's granulomas and service, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

There is no probative evidence contemporaneous with service or 
since service from any other source that establishes that he has 
lung tumors or granulomas which were either present coincident 
with service, or are related to an injury, disease, or event of 
service origin.  The competent medical evidence also fails to 
show that the Veteran's granulomatous disease is in any way 
related to service.  In fact, the VA clinicians specifically 
concluded that it is doubtful that the Veteran's granulomas are 
due to any injury or exposure related to the military and that 
his granulomatous disease was likely secondary to histoplasmosis 
or blastomycosis.  

The Board finds that the competent and probative evidence of 
record is against the Veteran's claim of service connection for 
tumors and granulomas of the lungs as attributable to any 
incident, injury or disease of active service, including exposure 
to JP-4 (aviation) fuel vapors.  Again, no tumors of the lungs 
have been identified at any time during or after service.  
Resolved and nonactive granulomas of the lungs were first noted 
many years after active military service, and no competent 
evidence shows that these granulomas had onset during service, or 
are causally attributable to any exposure to JP-4 fumes during 
service.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his granulomas of the lung are caused by his 
military service.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, the Veteran is not shown to have the 
specialized training required for a determination as to diagnosis 
and causation, and is therefore not susceptible of lay opinions 
on etiology.  Thus, because of the medical complexity of the 
matter, the Veteran simply is not competent to render such an 
opinion or attempt to present lay assertions to establish a nexus 
between his current diagnosis and service.

No tumors of the lungs are shown, and granulomas of the lungs are 
first noted to have occurred many years after active military 
service and are not related by any competent evidence to any 
incident, injury or disease of active military service, including 
exposure to JP-4 (aviation) fuel fumes.  Because there is no 
competent and credible evidence of a nexus between lung tumors or 
granulomas and service, service connection is not warranted.  As 
the preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a Veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).


Analysis

Sinusitis

Historically, a September 1997 rating decision granted service 
connection for sinusitis, chronic, postoperative, and assigned an 
evaluation of 10 percent, effective April 4, 1997.  In a 
subsequent October 1998 statement of the case, a 30 percent 
rating for sinusitis, chronic, postoperative was assigned 
effective April 4, 1997.  

The Veteran in this case has been evaluated under Diagnostic Code 
(DC) 6510 found in the General Rating Formula for Sinusitis, DCs 
6510 through 6514, under 38 C.F.R. § 4.97.  Under this diagnostic 
code, a 30 percent evaluation is assigned where there are 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more 
than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following radical 
surgery with chronic osteomyelitis, or when there is near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries. The regulation defines an 
incapacitating episode as one that requires bed rest and 
treatment by a physician.

VA treatment records reflect that the Veteran has a diagnosis of 
sinusitis.  Specifically, a June 2007 VA treatment record 
indicates the Veteran has chronic sinusitis, but denies 
congestion and is less actively infected, therefore nasal 
steroids were not started.  Additional VA treatment records note 
sinusitis and treatment with antibiotics.

A September 2007 VA examination report prepared in connection 
with the Veteran's claim for an increased rating for sinusitis 
reflects the Veteran's history of previous surgeries on his 
sinuses and nose since 1972, with his last surgery 10 years ago.  
He reported having recurrent sinus infections which occurred on 
an average of 6 times per year and required treatment with 
antibiotics for periods of one or two months per episode.  The 
examiner noted that the Veteran's treatment was saline nasal 
spray and Loratadine.  The Veteran complained of symptoms of pain 
and pressure in the frontal and maxillary sinus areas.  The 
examiner reported that the Veteran experienced 5 to 6 non-
incapacitating episodes per year.  Upon examination, there was 
evidence of 60 percent nasal obstruction on the left and 50 on 
the right.  The Veteran had no nasal polyps, septal deviation, 
rhinoscleroma, tissue loss, nasal scarring, or nasal deformity.  
In addition, there was no evidence of tenderness, purulent 
discharge, or crusting.  The examiner noted that a September 2007 
CT scan of the sinuses showed no acute findings and minimal 
septal deviation to the left of the midline.  Slight asymmetry in 
the contour of the lateral wall of the right maxillary antrum was 
also noted and reported as possibly postsurgical or congenital in 
origin.  A diagnosis of chronic frontal ethmoid and maxillary 
sinusitis was recorded.

A March 2010 VA examination report reflects that the examiner 
reviewed the medical records and noted the Veteran's history of 
sinusitis.  He denied a history of trauma, neoplasm, nasal 
allergies, and osteomyelitis. The examiner reported that the 
Veteran experiences 4 incapacitating episodes of sinusitis per 
year requiring 4 to 6 weeks of antibiotic treatment.  He also 
reported that the Veteran experiences 2 non-incapacitating 
episodes per year lasting 7 to 14 days.  It was further noted 
that the Veteran's symptoms during these episodes included 
headaches, fever, and sinus pain.  The Veteran reported current 
rhinitis symptoms of nasal congestion and excess nasal mucus.  He 
also complained of constant breathing difficulty.  Upon 
examination, there were no signs of nasal obstruction, nasal 
polyps, rhinoscleroma, tissue loss, nasal scarring, or nasal 
deformity.  In addition, there was no evidence of Wegener's 
Granulomatosis or granulomatous infection.  A current diagnosis 
of sinusitis with postoperative residuals was recorded.  Pain was 
reported as having significant effect on the Veteran's 
occupation. 

Based on the foregoing, the Board finds that the service-
connected sinusitis with postoperative residuals warrants no 
higher than the currently assigned 30 percent disability rating 
under Diagnostic Code 6510.  Although VA examination reports 
indicate the Veteran has experienced incapacitating and non-
incapacitating episodes and sinus pain, the evidence reflects 
that the Veteran does not have osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting.  Thus,  
evidence of record does not support a finding for the next 
higher, 50 percent, disability rating under Diagnostic Code 6510.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

It is also noted that the mandates of Hart v. Mansfield, 21 Vet. 
App. 505 (2007), wherein the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings" have been considered.  Nonetheless, the Board finds 
that "staged ratings" are not appropriate in this case.

The Board has also considered whether higher ratings are 
warranted on an extraschedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected sinusitis with postoperative residuals reasonably 
describes the Veteran's disability level and symptomatology for 
the designated appeal period.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations for the above designated rating periods are 
adequate, and no referral for an extraschedular evaluation is 
required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In summary, and for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is against 
a finding that the service-connected sinusitis with postoperative 
residuals warrants a rating in excess of 30 percent during the 
entire time period on appeal.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Bilateral hearing loss

According to an February 1998 rating decision, the RO granted 
service connection for bilateral hearing loss, rated as non-
compensable.  In September 2006, the Veteran filed an informal 
claim seeking an increased rating for his service-connected 
hearing loss.  The March 2007 rating decision continued the non-
compensable rating for under the provisions of Diagnostic Code 
6100.  

DC 6100 sets out the criteria for evaluating hearing impairment 
using puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85; there is no 
room for subjective interpretation. See Acevedo-Escobar v. West, 
12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, and then the designations are matched with 
Table VII to find the percentage evaluation to be assigned for 
the hearing impairment.  To evaluate the degree of disability for 
service-connected hearing loss, the Rating Schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Table VIA will be used, which 
assigns a Roman numeral designation solely on the puretone 
threshold average, when the examiner certifies that use of the 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc. 38 
C.F.R. § 4.85(c).

The provisions of section 4.86 address exceptional patterns of 
hearing loss which are identified, as when each of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, or when the puretone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

In conjunction with his claim for increase, the Veteran underwent 
VA examinations in September 2007 and March 2010.  On the 
authorized audiological evaluation in September 2007, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
70
LEFT
25
30
30
35
40

The average puretone threshold for the right ear was 56 decibels.  
The average puretone threshold for the left ear was 34 decibels.  
Speech audiometry revealed speech recognition ability of 88 and 
96 percent at in the right ear and of 96 percent in the left ear.  

On the authorized audiological evaluation in March 2010, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
70
LEFT
25
30
30
50
60

The average puretone threshold for the right ear was 60 decibels.  
The average puretone threshold for the left ear was 42.5 
decibels.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and of 96 in the left ear.  

Based on the results from the September 2007 VA examination, when 
considering the worst report speech recognition scores, Table VI 
indicates a numeric designation of level II hearing in the right 
ear and level I for the left ear.  The point of intersection on 
Table VII reflects that the level of hearing loss is consistent 
with a non-compensable evaluation.  Based on the results from the 
March 2010 VA examination, Table VI indicates a numeric 
designation of level II hearing in the right ear and level I for 
the left ear.  The point of intersection on Table VII reflects 
that the level of hearing loss is consistent with a non-
compensable evaluation.  Therefore, during the entire period on 
appeal, a compensable disability evaluation is not warranted 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Exceptional patterns of hearing impairment were not indicated on 
either examination.  Therefore, the provisions of 38 C.F.R. § 
4.86 are not applicable during the entire rating period on 
appeal.  

The Board has considered the Veteran's contentions.  The fact 
that his hearing acuity is less than optimal does not by itself 
establish entitlement to a higher rating.  To the contrary, it is 
clear from the Rating Schedule that a higher rating can be 
awarded only when loss of hearing has reached a specified 
measurable level.  That level of disability has not been 
demonstrated in the present case.  Therefore, a non-compensable 
rating is entirely appropriate for his bilateral hearing loss 
during the entire time period on appeal.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is also noted that the 
mandates of Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein 
the Court held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings" have been 
considered.  Nonetheless, the Board finds that "staged ratings" 
are not appropriate in this case.

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected bilateral hearing loss reasonably describes the 
Veteran's disability level and symptomatology for the designated 
appeal period.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the rating period on appeal is adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

In summary, and for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is against 
a finding that the service-connected hearing loss warrants a 
compensable rating during the entire time period on appeal.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lung tumors and granulomas 
is denied.

Entitlement to a rating in excess of 30 percent for sinusitis 
with postoperative residuals is denied.

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


